        Case 5:20-cv-00353-MTT Document 31 Filed 05/06/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                   MACON DIVISION

KAY PRIES, et al.,                             *

                     Plaintiffs,               *
v.                                                 Case No. 5:20-cv-00353-MTT
                                               *
GREENPATH INC.
                                               *
                  Defendant.
___________________________________            *


                                    JUDGMENT

      Pursuant to this Court’s Order dated May 6, 2021, and for the reasons stated therein,

JUDGMENT is hereby entered dismissing this case.



       This 6th day of May, 2021.

                                         David W. Bunt, Clerk


                                         s/ Tydra Miller, Deputy Clerk
